Citation Nr: 0727263	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  03-22 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to June 
1973.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.

In February 2005, the veteran testified during a hearing at 
the RO before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is associated with the claims 
files.

In a December 2005 decision, the Board dismissed the 
veteran's claim for service connection for a left eye 
disorder on the basis of his written withdrawal of that 
claim, and denied his claim for service connection for a 
right eye disorder.  At that time, the Board remanded the 
veteran's claim for service connection for diabetes mellitus 
to the RO for further development.


FINDINGS OF FACT

1.  The objective and probative evidence of record 
demonstrates that the veteran did not have active service in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, and did not serve 
in Korea from April 1968 through July 1969.

2.  The objective and probative medical evidence of record 
preponderates against a finding that the veteran has diabetes 
mellitus that was incurred in service or one year after 
service, and is not otherwise related to service, including 
exposure to an herbicide.




CONCLUSION OF LAW

Diabetes mellitus was not incurred or aggravated in service, 
nor may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5103-5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006), and implemented at 38 C.F.R. § 3.159 (2006), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, January 2002 
and January 2006 letters to the veteran from the Agency of 
Original Jurisdiction (AOJ) specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection, and 
the division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), these letters essentially 
satisfied the notification requirements of the VCAA by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate his claim; (2) 
informing the veteran about the information and evidence VA 
would seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting that the veteran provide any information or 
evidence in his possession that pertained to the claim.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the February 2002 initial 
unfavorable decision in this case, rather than prior to the 
initial decision as typically required.  However, in a case 
involving the timing of the VCAA notice, the United States 
Court of Appeals for Veterans Claims (Court) held that in 
such situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Here, a VCAA-compliant 
letter was issued to the veteran in January 2006.  
Thereafter, he was afforded an opportunity to respond, and 
the AOJ then subsequently reviewed the claim and issued a 
supplemental statement of the case to the veteran in March 
2007.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in June 2006, and the veteran's claim was 
readjudicated in March 2007.  As such, any notice 
deficiencies related to the rating or effective date were 
subsequently remedied.  As well, the veteran's claim for 
service connection for diabetes mellitus is being denied.  
Thus, the Board finds no prejudice to the veteran in 
processing the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A.  In this regard, the following are 
associated with the claims file: the veteran's service 
medical and personnel records, VA and private post-service 
medical records, a January 2007 VA examination report, the 
veteran's testimony at his February 2005 Board hearing, and 
the veteran's and his representatives written statements in 
support of his claim.

The Board notes that in July 2007, it received pertinent 
evidence in the form of a scientific article abstract dated 
in May 2001 regarding dioxin pollution that was not initially 
considered by the RO, but the veteran's representative waived 
initial RO review of the evidence.  Thus, the Board may 
review the evidence as part of the record in considering the 
instant matter without first remanding such evidence to the 
RO for review.  See 38 C.F.R. § 20.1304(c).

There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.  The 
Board therefore determines that VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.

II. Legal Analysis

The veteran argues that he is entitled to service connection 
for diabetes mellitus.  Specifically, he argues that his 
diabetes mellitus was caused by his exposure to Agent Orange.  
Although he acknowledges that he did not have service in the 
Republic of Vietnam, he claims that his diabetes is primarily 
the result of his exposure to Agent Orange either during his 
service in Korea or during his service as a supply inspector.  
He contends that such exposure could have taken place during 
his duty at Naha Air Base, Okinawa; Hunter Air Force Base, 
Georgia; Dover Air Force Base, Delaware; Mac Tan Air Base in 
the Philippines; Davis-Monthan Air Force Base, Arizona; and 
Osan Air Base, Korea (see VA Form 9, received by the RO in 
July 2003).  The veteran testified that he was on temporary 
duty (TDY) for 120 days at Osan that was 30 miles from the 
Demilitarized Zone (DMZ).  In his substantive appeal, he 
indicated that he was a material handling specialist and, as 
an inspector, was required to condemn leaking drums in open 
storage.  He was not provided with special instructions on 
herbicide handling.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and diabetes 
mellitus becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  
While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Congress has given the VA the authority to presumptively 
service connect exposure to herbicides, such as Agent Orange, 
used in the Vietnam War to certain health effects of Vietnam 
veterans.  38 C.F.R. § 3.309(e) (2006).  Veterans who were 
otherwise exposed to such herbicides may also take advantage 
of those presumptive health effects.  However, unlike Vietnam 
veterans, they are required to prove that they were, in fact, 
exposed to herbicides during their military service.  That 
is, they do not have the benefit of a presumption of exposure 
as do Vietnam veterans.  38 C.F.R. § 3.306(a)(6)(iii) (2006).  
The U.S. Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during that service.  38 U.S.C.A. § 1116(f).  
Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

When such a veteran who was exposed to an herbicide agent 
develops a disease listed in 38 C.F.R. § 3.309(e) to a degree 
of 10 percent or more, the disease is presumed to have been 
incurred during service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309(e).  Diabetes mellitus is among the diseases 
that may be service-connected if the requirements of § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied

Furthermore, according to a March 2003 fact sheet distributed 
by the Veterans Benefits Administration (VBA), which was 
posted in September 2003, the Department of Defense (DOD) has 
confirmed that Agent Orange was used along the Korean 
demilitarized zone (DMZ), from April 1968 through July 1969, 
to defoliate the fields of fire between the front line 
defensive positions and the south barrier fence.  The treated 
area was a strip of land 151 miles long and up to 350 yards 
wide from the fence to north of the civilian control line.  
There is no indication that the herbicide was sprayed in the 
DMZ itself.  Claims for veterans who served in Korea during 
this period should be developed for such exposure, and if a 
veteran was so exposed, the presumptions found in 38 C.F.R. 
§ 3.309(e) apply.

In a November 2004 letter to a Member of Congress, the 
Chairman of the Joint Chiefs of Staff reported that a search 
of the National Archives and Records Administration (NARA) 
yielded no information indicating that Agent Orange or an 
herbicide was used or stored in Okinawa.

In the instant case, during his February 2005 Board hearing, 
the veteran testified that he was stationed in Osan Air Force 
Base in Korea for 120 days, that was 30 miles from the DMZ 
where herbicides were sprayed.  He also testified that he was 
a supply inspector at Dover Air Force Base in Delaware, from 
about 1964 to 1968, and that he routinely inspected leaking 
drums of hazardous material and sent them to reclamation, and 
that it was possible that he could have been exposed there.  
He said that he was first diagnosed with diabetes 12 years 
earlier, and that there was no history of any type two 
diabetes in his family.

The veteran submitted an April 2003 written statement 
documenting his service from 1963 to 1973.  In the statement, 
the veteran indicated that, as a material handling 
specialist, he handled all kinds of incoming and outgoing 
material. He said that, that as an inspector, he was required 
to condemn leaking drums in open storage with no special 
instruction on herbicides handing.  He said that he handled 
spare parts and mobility kits being returned from Vietnam and 
Korea, and that there were no instructions given to him 
regarding decontaminating the kits or special handling.

The veteran's service personnel records indicate that, from 
June 1965 to April 1967, he served as a supply inspector, and 
that for most of the rest of his service from December 1952 
to September 1970, he served as a supply specialist, supply 
supervisor, or materials specialist.  The records also show 
that, from September 1962 to September 1964, the veteran 
served at Naha Air Force Base in Okinawa, Japan, from June 
1964 to July 1970, he was at Hunter Air Force Base in 
Georgia, from April 1967 to July 1969, the veteran served at 
Dover Air Force Base in Delaware, and from July 1969 to 
August 1970, he served at Mactan Airfield in the Philippines.  
The record does not reflect his service in Korea during these 
periods.  However, service personnel records indicate that 
the veteran served in Korea for 121 days, departing November 
21, 1971. 

Service records do not reflect that the veteran served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975. 

The veteran's service medical records are negative for any 
complaints or diagnosis of, or treatment for, diabetes 
mellitus.  When examined in January 1973, in conjunction with 
his retirement from service, the veteran was noted to have a 
normal evaluation of the vascular system, results of sugar 
and albumin tests were negative, and diabetes mellitus was 
not noted.

Post service, VA examination reports in 1986, 1989, and 2000 
are not referable to complaints or diagnosis of, or treatment 
for, diabetes mellitus.  Medical records reflect the 
veteran's recent treatment for diabetes mellitus.  The first 
indication in the claims files of treatment for, or diagnosis 
of, diabetes mellitus is a private medical record dated in 
August 1998.

In January 2007, the veteran underwent VA examination.  
According to the examination report, the examiner reviewed 
the veteran's medical records.  The veteran stated that he 
believed he may have been exposed to Agent Orange when 
inspecting leaking drums and equipment returned from Vietnam.  
When asked specifically if he developed diabetes while in the 
service or if he thought his diabetes was in any way related 
to his period of active service, apart from the possibility 
of Agent Orange exposure, the veteran stated that was not the 
case.  It was noted that the veteran's diabetes mellitus was 
initially detected in the late 1980s with no prior history of 
the condition; and the veteran was undoubtedly diabetic and 
required the use of insulin.  A full examination of diabetes 
was not performed as it was not relevant to the question 
asked of the examiner.  The VA examiner stated that, based on 
review of the veteran's service records and the rest of his 
claims file and medical information submitted, the veteran's 
current chronic disability of diabetes mellitus was not 
caused by or a result of any disease or injury in military 
service, as there was no indication of the veteran having 
diabetes mellitus at the time of his service or soon 
thereafter. 

In July 2007, the veteran's representative also submitted the 
abstract of an article dated in May 2001 titled "Identifying 
sources and mass balance of dioxin pollution in Lake Sinji 
Basin, Japan".  The abstract states that test results 
revealed that dioxin emission from pentachlorophenol (PCP) 
and chloronitrophen (CNP) herbicides was high in the 1960s 
and early 1970s, respectively.  It was also noted that 
contributions from PCP, CNP, and combustion in recent surface 
sediment were about 68, 16, and 16 percent in terms of total 
amount of dioxins.  From the decreasing trend of dioxin 
deposition in the lake after extensive herbicide use, the 
amount of dioxins that accumulated in the agricultural soil 
in the basin was estimated to have decreased by about 2 
percent per year or a half-life of abut 35 years, indicating 
that dioxin runoff from agricultural fields would continue 
for a long time.  In the July 2007 letter accompanying that 
article, the veteran's representative argued that, given the 
35 year half life of dioxin, the fact that the veteran may 
have served in Korea for a few months or even a year after 
the spraying was last documented did nothing to alleviate the 
risk of exposure to residual chemicals.

After a review of the competent and objective evidence of 
record, the Board finds a preponderance of the evidence to be 
against the veteran's claim for service connection for 
diabetes mellitus.

First, based on the evidence of record, the veteran cannot be 
presumed to have been exposed to the herbicide Agent Orange 
during his period of service.  The objective record does not 
reflect that he served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, and he has not asserted that he had such service.  
Also, the record does not reflect that the veteran served in 
Korea from April 1968 through July 1969.  Thus, the record 
does not indicate that the veteran was exposed to Agent 
Orange that was used along the DMZ during that period of 
time.

The Board notes the veteran's recorded service for 121 days 
in Korea beginning in November 1971, the article abstract 
provided by the representative indicating a long half-life of 
dioxin in the soil, and the representative's argument to the 
effect that, given the 35 year half life of dioxin, the fact 
that the veteran may have served in Korea a few months or 
even a year after the spraying was last documented did 
nothing to alleviate the risk of exposure to residual 
chemicals. 

However, the Board notes that the law and regulations 
regarding presumption of exposure to herbicides specifically 
limit presumptive time periods, as 38 U.S.C.A. § 1116(f) 
limits the presumption of herbicide exposure for those who 
served in the Republic of Vietnam to the period beginning on 
January 9, 1962, and ending on May 7, 1975.  Such law and 
regulations do not indicate that the presumption of herbicide 
exposure is intended to be extended to those who served in 
the Republic of Vietnam years after the presumptive period 
had ended.  Similarly, the March 2003 VBA fact sheet 
regarding Agent Orange exposure in the Korean DMZ 
specifically indicates that, in light of such herbicide 
exposure, claims for veterans who served in Korea from April 
1968 through July 1969 should be developed for such exposure, 
without indicating that any such claims should be developed 
for veterans who served in Korea subsequent to July 1969.  
Thus, the veteran's mere presence in Korea over two years 
after the period identified in the March 2003 VBA fact sheet, 
without evidence of any specific herbicide exposure, is not 
enough to put the evidence of herbicide exposure into 
relative equipoise to trigger the presumptive service 
connection provisions of 38 C.F.R. §§ 3.307 and 3.309(e).

Service connection may not be predicated on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; see 
Perman v. Brown, 5 Vet. App. 237, 241 (1993) (an examining 
physician's opinion to the effect that he cannot give a "yes" 
or "no" answer to the question of whether there is a causal 
relationship between one disorder and another is "non-
evidence"); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by in-
service events is insufficient to establish service 
connection).  Thus, any argument by the veteran or his 
representative indicating that the veteran may have been 
exposed to Agent Orange in Korea, or elsewhere, fails.

The Board also acknowledges the veteran's service as a supply 
inspector, and that he said that he routinely inspected 
leaking drums of hazardous material and sent them to 
reclamation, that he handled materials coming back from Korea 
and Vietnam, and that it was possible that he could have been 
exposed to Agent Orange in doing so.  However, the Board 
notes that inspecting or handling hazardous materials or 
materials coming from Vietnam does not warrant presumptive 
exposure to herbicides under 38 C.F.R. §§ 3.307 and 3.309(e).  
Furthermore, although the record reflects that the veteran 
served as a supply inspector, supply specialist, supply 
supervisor, and materials specialist from the 1950s to the 
1970s, the record indicates no evidence of his specific 
exposure to Agent Orange.  See Perman, Obert, supra.  More 
importantly, the January 2007 VA examiner noted that the 
veteran believed he may have been exposed to Agent Orange 
when inspecting leaking drums and equipment returned from 
Vietnam but, nonetheless, opined that the veteran's diabetes 
mellitus was not caused by or a result of any disease or 
injury in military service, as there was no indication of the 
veteran having diabetes mellitus at the time of his service 
or soon thereafter.

Second, the objective and competent medical evidence record 
does not reflect that the veteran's diabetes mellitus was 
incurred in service or one year after service, or that it is 
otherwise related to service.  The veteran's service medical 
records are negative for any diagnosis of, or treatment for, 
diabetes mellitus.  The post service medical record and the 
veteran's oral and written statements indicate that diabetes 
mellitus was not diagnosed any earlier than the late 1980s, 
many years after his retirement from active service.  
Significantly, the January 2007 VA examiner reviewed the 
veteran's medical records and opined that he veteran's 
diabetes mellitus was not caused by or a result of any 
disease or injury in military service, as there was no 
indication of the veteran having diabetes mellitus at the 
time of his service or soon thereafter.  Furthermore, there 
is no medical opinion of record or other competent medical 
evidence linking the veteran's diabetes mellitus to his 
period of service.

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  While the veteran is competent to 
report symptoms, he does not have medical expertise.  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  There is no evidence showing, 
and the veteran does not assert, that he has had sufficient 
medical training to provide competent medical evidence as to 
the etiology of his claimed diabetes mellitus.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed diabetes mellitus.  The preponderance of 
the evidence is therefore against the appellant's claim of 
entitlement to service connection for diabetes mellitus.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
diabetes mellitus is not warranted.


ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


